Citation Nr: 0127418	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-01 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an extension of a temporary total 
disability evaluation for the veteran's left knee 
patellofemoral pain syndrome with degenerative joint disease, 
and partial medial meniscectomy residuals under the 
provisions of 38 C.F.R. § 4.30 based upon convalescence 
following arthroscopic surgery in September 1997 beyond 
October 31, 1997.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1974 to August 
1990.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
a well-grounded claim of entitlement to service connection 
for a psychiatric disorder; denied the claim; and denied an 
extension of a temporary total disability evaluation for the 
veteran's left knee patellofemoral pain syndrome with 
degenerative joint disease and partial medial meniscectomy 
residuals under the provisions of 38 C.F.R. § 4.30 (1998) 
based upon convalescence following arthroscopic surgery in 
September 1997 beyond October 31, 1997.  In November 1999, 
the Board determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
an acquired psychiatric disorder; denied the claim; and 
denied an extension of a temporary total disability 
evaluation for the veteran's left knee patellofemoral pain 
syndrome with degenerative joint disease and partial medial 
meniscectomy residuals under the provisions of 38 C.F.R. 
§ 4.30 based upon convalescence following arthroscopic 
surgery in September 1997 beyond October 31, 1997.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2001, the Secretary of the Department of Veterans 
Affairs (VA) submitted a Motion for Remand requesting that 
the November 1999 Board decision be vacated and the veteran's 
claims remanded to the Board for application of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000).  In March 2001, the Court vacated the 
November 1999 Board decision and remanded the veteran's 
claims to the Board.  The veteran has been represented 
throughout this appeal by the Military Order of the Purple 
Heart.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder upon its determination that the 
veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for VA benefits 
and the regulations implementing them have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The veteran's claims of entitlement to service connection and 
an extension of a temporary total rating for his left knee 
disorder under the provisions of 38 C.F.R. § 4.30 have not 
been considered under the amended statutes and regulations.  
Therefore, the claims must be returned to the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran's service medical records reflect that he 
complained of visual hallucinations and alcohol abuse and 
received psychiatric treatment following episodes of violent 
behavior.  VA treatment records dated between 1993 and 1998 
convey that the veteran complained of depression, 
nervousness, and insomnia.  Impressions of 
not otherwise specified depression were advanced.  The 
veteran has not been afforded a VA examination for 
compensation purposes to assess the nature and severity of 
his acquired psychiatric disorder.  The Court has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his acquired psychiatric 
disability including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his acquired psychiatric disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology of 
all identified chronic psychiatric 
disabilities and their relationship, if 
any, to the veteran's inservice 
psychiatric complaints and his period of 
active service.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

3.  The RO should refer the claims folder 
to a specialist in orthopedic surgery.  
The specialist should explain an opinion 
as to when the veteran had completed his 
convalescence from the September 1997 
surgery.  Particularly, the specialist 
should express an opinion as to when the 
veteran could return to work following the 
surgery, if it had not been for 
intercurrent surgeries for other 
disorders.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder and an extension of 
a temporary total disability evaluation 
for the veteran's left knee 
patellofemoral pain syndrome with 
degenerative joint disease and partial 
medial meniscectomy residuals under the 
provisions of 38 C.F.R. § 4.30 based upon 
convalescence following arthroscopic 
surgery in September 1997 beyond October 
31, 1997.  If the claims are denied, the 
veteran and his accredited representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 
inference should be drawn regarding the final disposition of 
the veteran's claims.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

